Case 2:85-cv-04544-DMG-AGR Document 685 Filed 09/25/19 Page 1 of 4 Page ID #:33604



 1   JOSEPH H. HUNT
 2
     Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
 4
     WILLIAM C. PEACHEY
 5   Director, District Court Section
     Office of Immigration Litigation
 6   WILLIAM C. SILVIS
 7
     Assistant Director, District Court Section
     Office of Immigration Litigation
 8   SARAH B. FABIAN
     Senior Litigation Counsel, District Court Section
 9
     Office of Immigration Litigation
10          P.O. Box 868, Ben Franklin Station
            Washington, D.C. 20044
11          Tel: (202) 532-4824
            Fax: (202) 305-7000
12
            Email: sarah.b.fabian@usdoj.gov
13
     Attorneys for Defendants
14

15
                          UNITED STATES DISTRICT COURT
16                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

17   JENNY LISETTE FLORES; et al.,     )         Case No. CV 85-4544
                                       )
18           Plaintiffs,               )         DEFENDANTS’ RESPONSE TO
19
                                       )         NOTICE OF REQUEST FOR
                  v.                   )         EXTENSION OF SPECIAL
20                                     )         MASTER/INDEPENDENT MONITOR
     WILLIAM P. BARR, Attorney General )         TERM (ECF NO. 673)
21
     of the United States; et al.,     )
22                                     )
             Defendants.               )
23                                     )
                                       )
24

25

26
Case 2:85-cv-04544-DMG-AGR Document 685 Filed 09/25/19 Page 2 of 4 Page ID #:33605



 1          On October 5, 2018, the Court ordered the appointment of a Special
 2
     Master/Independent Monitor (“Monitor”) to oversee Defendants’ compliance with orders
 3
     of this Court issued on June 27, 2017 and July 30, 2018 (ECF No. 494) (“Monitoring
 4

 5   Order”). The Monitoring Order appointed the Monitor for a term of one year, until October

 6   17, 2019, and provided for an extension if requested by either party or by the Monitor.
 7
     Monitoring Order at ¶ 3. On September 16, 2019, the Monitor filed a Notice requesting an
 8
     extension of her term for a period of six months in light of “pending mediations, other
 9
     settlement negotiations, and the Monitor’s continuing monitoring efforts . . . .” ECF No.
10

11   673 at 4. The Monitoring Order provides that a party may respond to such Notice within
12   ten (10) days after the Notice’s filing. Monitoring Order at ¶ 3.
13
            It is Defendants’ understanding and belief that the Monitoring Order, and the
14
     Monitor’s duties pursuant to that Order, will terminate along with the Flores Settlement
15

16   Agreement itself on October 7, 2019, consistent with the terms of the Agreement as

17   Defendants’ have now published regulations implementing the Agreement. Thus, it is
18
     Defendants’ position that no extension of the Monitor’s term is needed. Other than this
19
     objection based on the Flores Agreement terminating, however, Defendants do not object
20
     to the requested six-month extension.
21

22   ///
23   ///
24
     ///
25

26

                                                  1
Case 2:85-cv-04544-DMG-AGR Document 685 Filed 09/25/19 Page 3 of 4 Page ID #:33606



 1   DATED:    September 25, 2019     Respectfully submitted,
 2
                                      JOSEPH H. HUNT
 3                                    Assistant Attorney General
                                      Civil Division
 4

 5                                    AUGUST E. FLENTJE
                                      Special Counsel to the Assistant Attorney
 6                                    General
 7
                                      WILLIAM C. PEACHEY
 8                                    Director, District Court Section
                                      Office of Immigration Litigation
 9

10                                    WILLIAM C. SILVIS
                                      Assistant Director, District Court Section
11                                    Office of Immigration Litigation
12
                                      /s/ Sarah B. Fabian
13                                    SARAH B. FABIAN
                                      Senior Litigation Counsel
14                                    Office of Immigration Litigation
15
                                      District Court Section
                                      P.O. Box 868, Ben Franklin Station
16                                    Washington, D.C. 20044
                                      Tel: (202) 532-4824
17                                    Fax: (202) 305-7000
18                                    Email: sarah.b.fabian@usdoj.gov

19                                    Attorneys for Defendants
20

21

22

23

24

25

26

                                        2
Case 2:85-cv-04544-DMG-AGR Document 685 Filed 09/25/19 Page 4 of 4 Page ID #:33607



 1                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 25, 2019, I served the foregoing pleading on all
 3

 4
     counsel of record by means of the District Clerk’s CM/ECF electronic filing system.

 5

 6
                                                    /s/ Sarah B. Fabian
 7                                                  SARAH B. FABIAN
                                                    U.S. Department of Justice
 8
                                                    District Court Section
 9                                                  Office of Immigration Litigation

10                                                  Attorney for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
